Citation Nr: 0609504	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-17 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cervical myelopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1962 to August 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In April 2004 and August 2005 the Board 
remanded this issue for additional evidentiary development.  

The Board received a February 2006 letter from the veteran, 
who appears to seek an increased rating for service-connected 
herniated nucleus pulposus L5-S1.  The RO should address this 
accordingly.  


FINDING OF FACT

The record lacks evidence that the veteran incurred a 
cervical spine disability in service, or that cervical 
myelopathy is secondary to a service-connected low back 
disability.


CONCLUSION OF LAW

Cervical myelopathy was not incurred in active service, nor 
is it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains November 2001 and April 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The letters properly 
informed the veteran of the standards for direct service 
connection, and though the regulation concerning secondary 
service connection was not mentioned, the rating decision on 
appeal denied the veteran's claim on a direct and secondary 
basis.  The veteran had submitted a March 2000 statement in 
which he asserted he would ask a doctor to opine whether his 
neck condition was related to the service-connected back 
disability.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, because, as concluded below, the 
preponderance of the evidence is against an application to 
reopen a claim of service connection for cervical myopathy, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

As such, it appears that the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran filed his claim pre-VCAA, and eventually 
received sufficient notification.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (holding that any timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the April 2004 letter instructed as follows:  "If 
there is any other evidence that you think will support your 
claim, please let us know.  If the evidence is in your 
possession not already provided, please send it to us."  As 
such, the principle underlying the "fourth element" has 
been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the veteran's service medical files are of record, 
as are private medical reports from Macungie Medical Group.  
The RO obtained Social Security Administration (SSA) records, 
and a July 2002 letter from Maxime Gedeon, M.D. is of record.  
The RO obtained several VA examination reports from 2000, 
February 2005, and November 2005.  The latter two were 
generated pursuant to Board remand, and as illustrated 
further below, are sufficient for a decision on this claim.  
Thus, additional VA examination is not warranted.  See 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury, incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).  

Analysis

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim of service connection for 
cervical myelopathy.  

It is undisputed that the veteran's service medical records 
do not contain any indication of a neck injury.  Rather, the 
record shows that in January 1965 the veteran fell down three 
steps and landed on his buttocks; shortly thereafter he 
noticed pain in the left buttock and left leg.  The veteran 
underwent a removal of a herniated disc, L5.  An August 1965 
Report of Medical Examination, for the purpose of to Meet 
Medical Evaluation Board prior to separation, indicated that 
the only abnormal clinical finding in relation to the 
veteran's spine was the partial hemilaminectomy, L5, left, 
and removal of herniated disc, L5-S1.  

An October 1965 rating decision granted service connection 
for HNP, L5-S1, and assigned a 10 percent disability rating.  
A post-service May 1967 VA examination contained the 
veteran's complaint of left leg pain, and did not mention his 
neck.  

In September 1999, the veteran filed an application for 
compensation and mentioned multiple cervical ruptures.  In 
support of the claim, the record contains 
a June 1997 assessment from Frank J. Altomare, Jr., M.D., 
which noted the veteran's statement that neck pain had 
commenced about a month earlier.  Discogenic disease was 
found at C6 level with surrounding degenerative spurs.  A 
July 1997 treatment report from Dr. Bendit of Macungie 
Medical Group indicated that the veteran had left sided neck 
pain.  In August 1999, the veteran complained of a painful 
back and neck, with arm numbness and weakness.  An August 
1999 MRI of the cervical spine showed spinal stenosis at C4-
C5, and disc bulging at C5-C6, and T1-T2.  

SSA records contain a September 1999 VA progress note that 
the veteran got relief from a neck pillow.  An October 1999 
SSA decision assigned a period of disability commencing in 
April 1999, with a primary diagnosis of disorders of the back 
(discogenic and degenerative).  

At an April 5, 2000, VA examination, the veteran reported 
that he had had back surgery 30 years earlier, and since then 
had experienced low back pain and pain in the legs, and more 
recently pain in the arms.  An April 12, 2000, neurological 
compensation and pension evaluation indicated that the 
veteran continued to complain of pain in his arms.  The 
examiner's impression was that the veteran had cervical 
myelopathy, downward spreading.  

The veteran submitted a March 2000 VA Form 21-4138, which 
stated that he would ask his next doctor if his neck was 
related to his service-connected back.  

According to a March 2002 operative report from St. Lukes 
Hospital, the veteran had undergone a cervical spine fusion.  
A July 2002 letter from Maxime Gedeon, M.D., stated that the 
veteran had been under care for persistent neck pain, which 
had been present for several years despite undergoing a 
cervical spine surgery.  The veteran had not been responding 
well to conservative treatment, including high dose opioid 
medications.  

Pursuant to the Board's April 2004 remand, the veteran 
underwent a February 2005 VA examination. At that time, the 
examiner stated that it was less likely as not (less than 
50/50 probability) that the veteran's cervical spine 
condition was related to service or to the service-connected 
lumbar disease.  The examiner offered a rationale for the 
opinion, such that though the problem of the low back was 
similar to that of his cervical area, and he reported a fall 
down stairs during service that could have contributed to it, 
the veteran could not recall the details of this trauma or 
any other incident that explained his current condition; 
moreover, per his own admission, it had started giving him 
problems many years after service.  

The examiner, however, noted that he had no access to the 
claims file, and as a result, the Board remanded the case 
again in August 2005.  A November 2005 VA examination 
addendum rendered by the same examiner noted that the claims 
file had been reviewed.  

The examiner recollected that he had not been able to draw a 
conclusion in February 2005 of whether the veteran's cervical 
myelopathy was related to service or his lumbar spine problem 
because the veteran had been a poor historian, and he had 
lacked a claims file to review.  The examiner noted that upon 
reviewing the claims file, he located the original low back 
injury in 1965, and that at that time, a myelogram had been 
done, which was normal.  

The examiner noted that he had found information concerning 
an in-service fall down 3 steps when the veteran landed on 
his buttocks; however, there was no mention that veteran had 
hurt his cervical area in any manner.  The examiner concluded 
that he could not find in the C-file any incident that could 
directly explain the symptoms and cervical spine diagnosis.  
Thus, it was "less likely than it is not" that the 
veteran's cervical spine condition was related to his 
military service.  The examiner stated that the best he could 
come up with in terms of the veteran's lumbar spine was that 
maybe it could have somehow been a contributor; however, the 
examiner could not state that the veteran's cervical spine 
condition was secondary to his lumbar spine condition.  

Based upon the preceding, it is evident that two of the 
elements of direct service connection are not supported by 
the evidence of record.  Particularly, the record lacks 
evidence that the veteran incurred a cervical spine 
disability during service, and there is no nexus between a 
current disability and an in-service event.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999) (recognizing that in order 
to establish entitlement to service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  

The recent VA examiner particularly concluded that the 
veteran's cervical myelopathy was not related to service, and 
additionally, was not considered secondary to the veteran's 
service-connected lumbar back disability.  The veteran has 
not submitted any additional medical evidence (and as a 
layman the veteran does not have competence to provide a 
medical opinion on diagnosis or etiology of a physical 
disorder, see, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)) that offers a different opinion.  Because the Board 
cannot generate its own medical conclusions for use in 
adjudication, see, e.g., Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), it relies on the November 2005 VA 
examination addendum; the examiner made it clear that he had 
reviewed the veteran's service medical records (which is 
readily apparent given the examiner's references to specific 
events in the service medical records), and C-file, and as 
such, it appears the examiner's etiological opinion was 
informed by the relevant facts of record.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for cervical myelopathy is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


